Title: From George Washington to Samuel Holden Parsons, 19 March 1782
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Dear Sir
                            Philadelphia March 19th 1782
                        
                        I was yesterday favoured with your Letter of the 11th of March, on the subject of your retiring from service
                            on certain conditions—therein Mentioned.
                        I have without delay referred your application to the Secretary at War; which is now the only proper Channel
                            thro’ which all business of this kind can be negociated—in two or three days I shall set out for the North River, where I
                            shall expect the pleasure of seeing you in a short time; & in the interim I am with great regard & esteem
                            Dr Sr Your Most Obedt Servt.

                    